Case 1:20-cv-21062-CMA Document 4 Entered on FLSD Docket 03/13/2020 Page 1 of 1

RETURN OF SERVICE

 

UNITED STATES DISTRICT COURT
District of Florida

Case Number: 1:20-CV-21062-CMA

Plaintiff:
DOUG LONGHINI

VS.

Defendant:
HESS RETAIL STORES, LLC AND SPEEDWAY, LLC.

For:

Anthony J. Perez, Esq.
GARCIA-MENOCAL & PEREZ, P.L
4937 SW 74TH COURT

SUITE 3

MIAMI, FL 33155

Recelved by Lindsay Legal Services, Inc on the 10th day of March, 2020 at 4:56 pm to be served on
SPEEDWAY, LLC. C/O CT CORPORATION SYSTEM, ITS REGISTERED AGENT, 1200 SOUTH PINE
ISLAND ROAD, PLANTATION, FL 33324

I, FRANCISCO COLON, do hereby affirm that on the 11th day of March, 2020 at 12:30 pm, |:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION AND
COMPLAINT with the date and hour of service endorsed thereon by me, to: DONNA MOCH as
SUPERVISOR OF PROCESS for SPEEDWAY, LLC. C/O CT CORPORATION SYSTEM, ITS
REGISTERED AGENT at the address of: 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324
and informed said person of the contents therein, in compliance with state statutes.

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served. Under penalty of perjury, |
declare that I have read the foregoing documents, and that the facts stated in it are true. NO NOTARY

REQUIRED PURSUANT TO F.S.92.525(2)

FRANCISCO COLON
#593

Lindsay Legal Services, Inc
7105 SW 8th Street

Suite 307

Miami, FL 33144

(305) 273-0317

Our Job Serial Number: RLA-2020000779

Copyright © 1992-2020 Dalabasa Services, inc. - Process Server's Toolbox V8.19
